Opinion filed January 18,2013




                                            In The



           eieUentl) Court of Appeals
                                     No. 11-12-00320-CV



                   BALLENGER & ASSOCIATES, INC., Appellant

                                               V.


    BWS LAND SERVICES, INC. AND STUART A. FORSYTH, Appellees


                            On Appeal from the 220th District Court

                                    Comanche County, Texas

                                Trial Court Cause No. CV14312




                             MEMORANDUM                OPINION

          Appellant, Ballenger & Associates, Inc., has filed in this court an agreed motion for
judgment pursuant to Tex. R. App. P. 42.1(a)(2). In the motion, the parties state that they "have
agreed to a settlement of all claims with respect to this appeal and the underlying trial court
litigation." The parties request that this court affirm the trial court's judgment as to Stuart A.
Forsyth; reverse the judgment as to BWS Land Services, Inc.; and remand the case against BWS
to the trial court so that an agreed judgment may be entered.      We grant the parties' agreed
motion.
        In accordance with the parties' request and without reaching the merits of the appeal, we
affirm in part and reverse and remand in part. The judgment of the trial court is reversed insofar
as it dismissed Ballenger's claims against BWS; Ballenger's claims against BWS are remanded
to the trial court for further proceedings so that the trial court may reconsolidate the affected trial
court cause numbers, CV17311 and CV14312, and enter an agreed judgment. In all other things,
the judgment of the trial court is affirmed.


                                                               PER CURIAM



January 18,2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.
                                    1 1th Court of Appeals

                                       Eastland, Texas

                                           Judgment



Ballenger & Associates, Inc.,                               * From the 220th District
                                                              Court of Comanche County,
                                                              Trial Court No. CV14312.


Vs.   No. 11-12-00320-CV                                    ♦January 18,   2013

BWS Land Services, Inc. and Stuart A. Forsyth,              * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)


      This court has considered Ballenger & Associates, Inc.'s agreed motion for judgment
pursuant to TEX. R. App. P. 42.1(a)(2). Therefore, in accordance with this court's opinion, the
judgmentof the trial court is reversedinsofaras it dismissed Ballenger's claimsagainstBWS Land
Services, Inc.; Ballenger's claims against BWS are remanded to the trial court for further
proceedings so that the trial court may reconsolidate the affected trial court cause numbers,
CV17311 and CV14312, and enter an agreed judgment. In all other things, the judgment of the
trial court is affirmed. The costs incurred by reason of this appeal are taxed against Ballenger &
Associates, Inc.